Citation Nr: 0501556	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1941 to December 1945, from December 1947 to July 1953 and 
from April 1968 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The RO certified the issue of entitlement to service 
connection for a skin disorder referred to as "jungle rot."  
This was listed in the June 2003 statement of the case (SOC), 
but the veteran specifically limited his August 2003 appeal 
to peripheral neuropathy.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, 
in the absence of a timely substantive appeal for service 
connection for "jungle rot," the Board does not have 
jurisdiction of the issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Of particular significance in this case are 
the provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002), 
which require that efforts to obtain Federal records will 
continue until the records are obtained or it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  

In July 1999, the RO requested the service medical records 
from the records center.  On a form, dated in January 2000, 
the records center indicated that the requested records were 
mailed.  However, the service medical records do not appear 
to be in the claims folder.  The February 2000 rating 
decision and the June 2003 statement of the case (SOC) refer 
to service medical records from June 1967 to June 1968.  The 
Board's review of the file does not disclose these or any 
other service medical records.  The RO should associate any 
service medical records in its possession with the claims 
folder.  The RO should ask the records center to search for 
records for all periods of the veteran's service and pursue 
these records in accordance with 38 U.S.C.A. § 5103A(b)(3).  
Any service medical records, which are found, should be 
associated with the claims folder.  

Also, in accordance with VCAA, the RO should notify the 
veteran that, to substantiate his claim, he should identify 
any doctors or hospitals which may have treated his 
neuropathy between the time he left active service, in 1978, 
and the diagnosis of record, in 1988.  The RO should attempt 
to obtain records from any health care providers so 
identified by the veteran.  Id.; 38 C.F.R. § 3.159(c)(1)(2) 
(2004).

In the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Duenas v. Principi, No. 03-1251 (U.S. 
Vet. App. December 15, 2004).  The veteran contends, in 
essence, that his peripheral neuropathy is due to his 
exposure to Agent Orange and/or other combinations of 
chemicals, to include diesel fuel, while he was on active 
duty  .  
The Board finds that, given the nature of the disability at 
issue, the medical evidence of record and the veteran's 
contentions, a medical examination that includes an opinion 
addressing the contended causal relationships, is warranted.  
Id. 


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO should specifically ask the 
veteran to identify any doctors or 
hospitals which may have evaluated or 
treated his neuropathy since his 
discharge from active service in 1978.  
The RO should attempt to obtain records 
from any health care providers identified 
by the veteran that have not already been 
obtained.   

2.  The RO should associate any service 
medical records in its possession with 
the claims folder.  The RO should also 
ask the records center for all service 
medical records for the periods from 
August 1941 to December 1945, from 
December 1947 to July 1953 and from April 
1968 to August 1978.  

3.  The RO should schedule the veteran for 
a neurological examination.  The claims 
folder should be made available to the 
examiner for review.  Following a review 
of the relevant medical evidence in the 
claims file, the medical history obtained 
from the veteran, the clinical 
(neurological) examination, and any tests 
that are deemed necessary, the examiner 
should opine whether it is as likely as 
not (50 percent or more likelihood) that 
the veteran's peripheral neuropathy began 
during service or is causally linked to 
any incident of active duty, to include 
exposure to Agent Orange.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
any question is too speculative to answer, 
the examiner should so indicate.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the SOC.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


